 ,UNITED SLATE, TILE & COMPOSITION, ETC., LOCAL NO. 57 3672.By discharging Raymond J.Spaeth,Daniel F.Dillon,and Robert G. Hackeron January 6, 1961, and thereby discriminating in regard to their hire and tenureof employment and discouraging membership in the labor organization referred to inparagraph 1, the Respondent has engaged in unfair labor practices within the meaningof Section 8(a) (3) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]United Slate, Tile and Composition Roofers, Damp and Water-proofWorkers Association,AFL-CIO,Local Union No. 57[Atlas Roofing Co.,Inc.]andErnest John Hendrickson.CaseNo. 12-CC-98. November 17, 1961SUPPLEMENTAL DECISION AND ORDEROn August 16, 1961, Trial Examiner Sidney Lindner issued hisSupplemental Intermediate Report in the above-entitled proceeding,finding that the Respondent has not engaged in unfair labor practicesalleged in the complaint and re( ormnending that the complaint bedismissed in its entirety, as set forth in the Supplemental IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Supplemental Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the exceptions, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except as noted below.'[The Board dismissed the complaint.]i In adopting the Trial Examiner's conclusion that the Respondent did not violate Sec-tion 8(b) (4) (u) (B) of the Act,we rely exclusively on his evidentiary findingthat theRespondent's agents,Fluck and Vernaglia,sought to accomplish their objective, whichwas to get Empire to break its contractwith Atlasand discontinue the useof Atlasroofers,by persuasion and not by threats, coercion,or restraintWedeem thereforeunnecessary for the disposition of the case to pass upon the Trial Examiner's finding that,because the Respondent's agents were"concerned with the threat to social institutions andthe democratic process posed by theUSEA,"their conduct in accomplishing their objec-tive is not within the "pervading sense"-of this sectionof the ActSUPPLEMENTAL INTERMEDIATE REPORT-On October26, 1960,I issued an IntermediateReport in thisproceeding recom-mending dismissal of the GeneralCounsel'scomplaint alleging the Respondent-Union's violation of Section 8(b)(4)(ii)(B) and Section 2(6) and(7) of the Act,for failure of proof that the Board's standards for assertion of jurisdictionover the-businesses of the employers herein involved have been met.On June23, 1961,-the134 NLRB No. 35. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard issued its Decision and Order Remanding Case to the Trial Examiner (131NLRB 1267) holding that the General Counsel had proved sufficient compliance withthe Board's jurisdictional standards to warrant assertion of jurisdiction.The Boardfurther ordered issuance by the Trial Examiner of a Supplemental Intermediate Re-port setting forth findings of fact, conclusions of law, and recommendations withrespect to the unfair labor practices alleged in the complaint.Accordingly, from myconsideration of the entire record, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSIn accordance with the Board's decision in .131 NLRB 1267, I find that EmpireDevelopment Corporation, herein called Empire, is engaged in commerce or opera-tions affecting commerce within the meaning of the Act, and that the policies of theAct will be effectuated by the assertion of the Board's jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDUnited Slate,Tile and Composition Roofers, Damp and Waterproof WorkersAssociation,AFL-CIO,Local UnionNo. 57,herein called the Union,isa labororganization within the meaning of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about April 28 and 29, 1960, the Union, throughitsagents,threatened, coerced, and restrained Empire to compel it to cease doingbusiness with Atlas Roofing Co., Inc., herein called Atlas, as a means of forcingAtlas to recognize and bargain with the Union as the representative of its employeesalthough the Union was not certified to be their representative, and that the Unionthereby violated Section 8(b) (4) (ii) (B) of the Act.This allegation is denied by theUnion.In April 1960, Empire was engaged in the construction of residential houses andhad subcontracted various operations involved in the building of these houses todifferent firms.The roofing work had been subcontracted to Atlas whose employeeswere represented by a labor organization known as United Southern EmployeesAssociation, herein called USEA.Willard Fluck, business agent for the Union, testi-fied that in April 1960 he passed the Empire project in the course of visiting othernearby projects where members of the Union were employed.He stopped to learnthe name of the roofing subcontractor and was informed that Atlas had the job.Fluck thereupon advised Robert Goldberg and David V. Weinstein, Empire's vicepresident and secretary, respectively, that USEA, to which Atlas employees belongedand by which they were represented, subscribed to anti-Semitic and anti-Negrodoctrines.There is no question in this case, for it is freely admitted by Fluck, thathe had strong feelings about USEA because of its religious and racial prejudices andthat he "attempted to do something about it in this case." It is clear beyond disputethat what Fluck sought to accomplish was the cancellation of Empire's contract withAtlas.The General Counsel maintains that he unlawfully proceeded to reach thesubject by threatening Empire with a work stoppage by the other employees on theproject who belonged to various building trades unions.The Union denies that Fluckor anyone else for whose conduct it is responsible in any way directly or impliedlythreatened Empire with a work stoppage.There were four meetings during the events of thiscasewhen the subject of theAtlas contract was discussed with Goldberg and Weinstein, either by Fluck alone orwith his fellow business agent, Joseph Vernaglia.On one of these occasions Fluckwas accompanied by a group of business agents from the Building Trades Council ofwhich the Union was a member. It was in the course ofthese meetingsthat thethreat of a work stoppage allegedly occurred.Goldberg related that at the first meeting Fluck had exposed the "undemocraticleaning" ofUSEA and the thought that it would not be right for Empire to employroofers who belong to this organization.He recalled that he and Weinstein hadpromised to check Fluck's information and if it was found to be true, they woulduse another roofer.Weinstein's account of this first meeting was substantially thesame asGoldberg's.He recalled that Fluck had suggested a call to a Mr. Perlmutterof theB'nai B'rithAnti-Defamation League to confirm this report that USEA was"anti-Jewishand anti-Negro."Fluck met Goldberg and Weinsteina second timeabout a week or 10 days afterthe first meeting.Goldberg was unable to specifically recall what transpired.Wein-stein rememberedtellingFluck that he had notbeenable to contactPerlmutter tosubstantiatehis report about USEA.He claimedFlucksaid something about coming UNITED SLATE, TILE & COMPOSITION, ETC., LOCAL NO. 57 369in with a delegation from the other unions on the Empire project to see him.Weinstein asked whether Fluck would specify a particular roofer as a replacementfor Atlas,but was told he had no one in mind although he could provide a list fromwhich Weinstein could make his own selection.Goldberg and Weinstein testified concerning the events of a third meeting withFluckabout 1 to 3 weeks following the second meeting. Both were present in theirofficewhen Fluck arrived with a group of business representatives from other unionssome of whom represented craftsmenat work onthe Empire project.Goldberg re-called thaton this occasion,Fluckand the other business agents presented newspaperand magazine clippings and pamphlets to provethat USEAwas anti-Semitic and anti-Negro.Fluckand the others expressed the feeling that Empire should not employpersons who belong to such an organization and stated thattheirown men should notwork besidesuch persons.The Carpenters'businessagent, Goldbergrelated, threat-ened to call his members off the job unless Atlas employees were removed.At onepoint Goldberg testified thatFluck saidEmpire could continue to use the Atlas men ifthe roofers would join the Respondent Union.At anotherpoint Goldberg testifiedFluckindicatedAtlas'men could complete the work on three houseswhich they hadstartedbut wouldnot be allowedto workon others.Goldberg also testified thatsomeone mentioned the possibility of Hendrickson,the Atlas vicepresident,gettingtogether withFluckto negotiate a contractwiththe Union and it wasleft to Goldbergand Weinsteinto arrange the meeting at their office.Weinstein recalledthat at thethirdmeeting when the business agents of thevarious unions were presentFluck toldhim he had nothingto do withthe otherunions,but that they,themselves,wouldpull their men off the Empirejob if the Atlasemployees continued to do the roofing.At Fluck's direction one of the agentsshowed Weinstein certain magazines and pamphlets concerningthe USEA. Then,Weinstein testified,Fluck askedhim what he was going to do about Atlas, and hereplied that he might getAtlasto sign a contractwiththe Union.About a day afterthis last meeting,Fluckand BusinessAgent Vernagliamet withHendrickson at the Empire project.Goldberg and Weinstein were also present.Goldberg testified that Fluck unsuccessfully sought to have Hendrickson sign a con-tract and other papers.He further related that whenFluckspokeabout a courtproceeding involvingUSEA he andWeinstein suggestedthatAtlasbe permittedto continuewith Empire's houses and that if the outcome of the court case was un-favorableto Atlasits services would be discontinued.Fluck insisted that a decisionbe reached immediately about Atlas,and left the impression that unless theAtlas employeeswere removed the other union tradesmen on the job would not bepermitted to work.Thereupon Goldberg and Weinstein informed Hendrickson thatAtlascould not remain on the job and within the next2 or 3 dayshe gave a letterto Atlas discontinuing its services.Concerning this same meeting, Weinstein testified that Hendrickson refused tosign a contract with the Union,and that he discussed other matters with Fluck andVernaglia pertaining to Hendrickson's past history in the Union.Fluck and Ver-naglia, according to Weinstein,made no threat to cause a cessation of work on theproject.Theydid, he related,say that they would let Atlas finish work on thethree houses which it had started but that if Atlas was to do any other work the otherunions would walk off the job. Fluck made it clear that he had no control over theother unions and their members on the Empire job, and thatif theywalked off itwouldbe only as a consequence of the retentionof the Atlasemployees on the job.Weinsteinhad that daycalled Rabbi Rosenberg at Fluck's suggestion and had sub-stantiatedFluck'sreport aboutUSEA's religious and racial prejudices.He had there-upon decided to break off relationswith Atlas,but was willing to abide by his con-tractual obligationswhichcalled for the completion of roofingworkon 12houses byAtlas.If in the forthcoming court proceedingUSEA wasnot cleared of the changesagainst it he would not use Atlas on the remaining Empire houses to be built.Heso informed Hendrickson.Nevertheless,Empire presented its letter within the next2 or 3 daysterminating Atlas' services at that timeHendrickson testified that he had received a telephone call from Weinstein on theday whenthe delegation from the several trade unions had visited the Empire project.Weinstein,he said, told him a work stoppage had been threatenedby the "trades"because of their oppositionto USEA.Hendrickson repliedthathe could straightenout the matter and Weinstein accordingly arranged for him to be at his office the nextmorning.Hendrickson arrived at the specified time and met Weinstein.Fluck andVernaglia arrived soon after.In an ensuing discussion Fluck and Vernaglia chargedthatUSEAwas an anti-Semitic organization and offered documents to provethis.Hendrickson stated he was not convinced.He suggested that he be permittedto finish work on Empire's first 12 houses.Fluck insisted that he could finish work630849-62-vol 134-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the three houses on which starts had been made, but could work on no otherhouses.Then he drew a paper from his pocket and said, "I have the contract here,"whereupon Hendrickson stated he would not sign any contract as "[I] already belongto oneunionand I'm not serving under two flags at one time." In the course of theconversationWeinstein reported that he had just received verification from RabbiRosenberg of theclaims againstUSEA. Thereupon Hendrickson renewed his sug-gestion that he be permitted to complete the 12 houses with the understanding thathe would do no further work on Empire's houses until the matter pertaining to USEAwas cleared up before the Board or elsewhere.Fluck and Vernaglia objected andstatedAtlas could continue on the Empire job only if Hendrickson signed a con-tract with the Union.His refusal to do so ended his meeting with them.Hendrick-son remained for a private discussion with Weinstein during which he sought to per-suade him that the threat of a work stoppage was merely a bluff. It was then arrangedfor the Atlas roofers to come to the project that afternoon. If the other men on thejob were to walk off, Hendrickson promised to discontinue his operation.Uponarrival of the Atlas roofers that afternoon Empire's carpenter foreman told Hendrick-son that he had orders from Weinstein not to let Atlas work on the houses. Empiresubsequently replaced Atlas with another roofing firm.Fluck denied that he or any member of the Building Trades Council to whichthe Union belonged had threatened Empire with a work stoppage.He acknowledgedthat at the meeting when the business agents or the other unions went with him to theEmpire project, the business agent of the Carpenters Union had stated that hismembers might "very well walk off" the job if they were required to work with USEAmembers, and this because of their acquaintance with that organizationBut, Fluckmaintained, the Carpenters Union was not a member of theBuildingTrades Counciland its business agent had not come to the Empire project at the time in questionwith him or at his invitation.As to the meeting the next day with Hendrickson,Fluck testified this had been sugegsted by Weinstein who had himself expressed thethought that Atlas might sign a contract with the UnionHe claimed that when heand Vernaglia met with Hendrickson nothing was said about a work stoppage ifAtlas continued on the job.He denied that he said anything to Hendrickson about acontract or that he had a contract on his person.All that was mentioned abouta contract was the fact that Hendrickson had in the past been involved in difficultieswith the Union and that Hendrickson would have to appear before its local executiveboard before he could get a contract.This was said to Hendrickson by Vernaglia.Fluck related that during the discussion Weinstein reappeared after he had con-cluded a telephone conversation and stated to Hendrickson that he had just been in-formed by Rabbi Rosenberg that what had been said about USEA was true and thatHendrickson was "through."He and Vernaglia then left.Vernaglia's account ofthis meetingwas consistentwith Fluck's testimony.Norman Goldstein,businessagent for Local 478 of the Laborers Union, testifyingabout the meeting of thebusiness agentswith Goldberg and Weinstein, said that heand five other businessagentsof other unions had accompanied Fluck to the Empireproject.He in particular had gone to this meeting because it was felt as a fellowJew he could speak more effectively to Goldberg and Weinstein about the anti-Semitic character of USEA.He did most of the talking and revealed to Weinsteinthe information which had been gathered about this organization particularly byRabbi Rosenberg.The sole purpose of the agents' visit, he stated, was to apprisethe Empire officials of these circumstances.He testified that neither he nor anyoneelse at the meeting threatened to pull employees off the job for any reasonActually,none of the laborers on the job were unionizedThe Carpenter's business agent,Williams, who had not come to the meeting with him, Fluck, and their associates,had observed that his organization was having difficulty with USEA and that theywere both involved in litigation before the Board and in Federal court. In thesecircumstances,Williams expressed belief that the members of hisunionwould notwant to work together with the roofers who belonged to USEA.Goldstein alsotestified that it wasWeinstein who suggested at this meeting that Fluck get to-gether with Hendrickson the next day.Weinstein declared that if the informationwhich he had that day received about USEA "could be substantiated to any degreethat he would have them off there before they knew what had hit them "Julius Sole, the business agent of the Lathers Union, had accompanied Goldsteinto the foregoing meeting.He maintained that Fluck had only introduced the businessagents and then said nothing further in the ensuing discussions.Sole's union hadno members working for Empire.He had gone with the others because of his re-sentment against USEA.He said that as a person of Italian extraction he had beenraisedwith Jews and was disturbed by USEA's discrimination against the Jews, STANDARD TRUCKING COMPANY371Catholics, and Negroes.He wanted to expose USEA to Goldberg and Weinstein.Sole also denied that anyone but Williams of the Carpenters Union had said anythingabout men walking off the job.ConclusionsThe testimony of Goldberg and Weinstein was inconsistent in many respects andI am not persuaded from such testimony that either Fluck or Vernaglia threatened tocause a work stoppage at the Empire project if Atlas was to continue to do theroofing work.Goldberg was not sure of exactly what Fluck said during the severalconversations, but seems only to have the impression that Fluck said something aboutpullingmen off the job.Weinstein, conceding that neither Fluck nor Vernagliamade any threats to cause a cessation of work on the project, nevertheless statedhe also had the impression that unless Atlas was removed there would be a workstoppage.Such impressions on the parts of both Goldberg and Weinstein may havecome about because of what Carpenters Union Business Agent Williams said.The record, however, is not altogeter clear that Williams made such a threat, buteven if he did, it is not attributable to the Respondent Union.While I am convinced from the whole record that the object of Fluck as well asthe business agents of the other unions was to get Empire to break its contract withAtlas and discontinue the use of Atlas' roofers,I am also convinced from the testi-mony of Fluck, Vernaglia, Goldstein, and Sole, which I credit, that they attemptedto accomplish their objective solely by application of moral persuasion and not by theuse of threats, coercion,or restraint.The conduct of the Respondent Union and its agents found above is not the sortproscribed by Section 8(b) (4) (ii) (B) of the Act.The pervading sense of thissection of the Act relates to certain activities committed in a context of disputesbetween employers and labor organizations having to do with the employment ofpersons because of their affiliation or lack of affiliation in unions, or to promote theinterests of labor organizations.What Fluck and the otherbusiness agents wereseeking to accomplish with Empire was not the employment or unionists over non-unionists or the enhancement of the prestige and welfare of their respective labororganizations, but rather their concern with the threat to social institutions and thedemocratic process posed by the USEA.They sought by their persuasion to con-vince Goldberg and Weinstein of that peril. Such means to get Empire to cease doingbusiness with Atlas is not in violation of Section 8(b)(4)(ii)(B) of the Act and Iso find.Accordingly I will recommend that the complaint herein be dismissed in itsentirety.CONCLUSIONS OF LAW1.The operations of Empire Development Corporation constitute and affect trade,traffic, and commerce among the several States within the meaning of Section 2(6)and 7 of the Act.2.United Slate, Tile, and Composition Roofers, Damp and Waterproof WorkersAssociation,AFL-CIO, Local Union No. 57, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent Union has not engaged in unfair labor practices within themeaning of Section 8(b) (4) (ii) (B) of the Act.[Recommendations omitted from publication.]Standard Trucking CompanyandJames Albert Pennington,William Albert Parton,and Joseph E. McJunkin.Cases Nos.11-CA-1691-1, 11-CA-1691-2, and 11-CA-1691-3.November 17,1961DECISION AND ORDEROn April 25, 1961, Trial Examiner William J. Brown issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and134 NLRB No. 39.